DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai [US 2012/0244461 A1] in view of Okita [US 2008/0294280 A1].

Regarding claims 1 and 20, Nagai discloses a method / a non-transitory computer program product for determining a plurality of corrections for control of at least one manufacturing apparatus used in a manufacturing process for providing product structures to a substrate in a plurality of layers (Figs. 1, 2, 12 and 13, see also paragraphs [0028]-[0029]), the method comprising: 
determining the plurality of corrections comprising a correction for each layer, based on an actuation potential of the applicable manufacturing apparatus used in the formation of each layer (paragraphs [0029]-[0031]). 

Nagai does not explicitly teach wherein the determining comprises simultaneously determining, by a hardware computer system, corrections for each layer in terms of a matching parameter.
However, Okita discloses that in processing of a multilayer structure of a semiconductor, the processing conditions of each layer are simultaneously displayed and corrected (paragraph [0151], see also Figs. 1 and 9).
Therefore, it would have been obvious to one of ordinary skill in the art to simultaneously correct for each layer in terms of a matching parameter, as taught by Okita, in the method of Nagai because such a modification allows the properness of the processing conditions to be more easily confirmed from the multifaceted viewpoint (paragraph [0151] of Okita).

Regarding claim 2, Nagai discloses wherein the matching parameter is one or more selected from: overlay, critical dimension uniformity or edge placement error of the product structures (paragraph [0030]).

Regarding claim 3, Nagai discloses wherein the determining a plurality of corrections is further based on a criticality metric for one or more of the layers, the criticality metric relating to specification bounds for the matching parameter (paragraphs [0029]-[0030]).

Regarding claim 4, Nagai discloses wherein the corrections relate to one or more selected from: reticle heating, reticle writing, reticle shape, lens heating, process control, focus and/or dose control, and/or positional control of a reticle stage and/or substrate stage of the applicable manufacturing apparatus (paragraph [0037]).

Regarding claim 5, Nagai discloses wherein a plurality of manufacturing devices are used in the manufacturing process such that at least one of the layers is applied using a different manufacturing device than the other layers and the corrections relate to machine matching (paragraphs [0028]-[0030]).

Claims 6-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai [US 2012/0244461 A1] in view of Matsumoto et al. [US 2002/0111038 A1].

Regarding claims 6, 7, 17 and 21, Nagai discloses a method / a non-transitory computer program product for matching lithographic apparatuses, the method comprising: obtaining a first component comprised within, computationally derived, first measurement data associated with a first lithographic apparatus, the first component identified as being non-correctable by the first lithographic apparatus; obtaining a second component comprised within, computationally derived, second measurement data associated with a second lithographic apparatus, the second component identified as being non-correctable by the second lithographic apparatus (paragraphs [0030]-[0031], see also Figs. 1 and 2, teaches feedback, 130, from a second lithography tool, 120, includes information regarding correction capabilities of the second lithography tool, and based upon this information, a lithography tool, 110, can image patterns such that any resultant registration errors between layers are within the correction capabilities of the second lithography tool).

Nagai does not explicitly teach determining, by a hardware computer and based on the first non-correctable component and on the second non-correctable component, a matching indicator which characterizes a quality of processing using the first lithographic apparatus and the second lithographic apparatus.
However, Matsumoto et al. discloses calculating a modification value which relates both exposure distortions to each other and carrying out an exposure by modifying with the modification value an exposure condition correction value which is calculated from an overlay measurement result (paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art to determine a matching indicator which characterizes a quality of processing using the first lithographic apparatus and the second lithographic apparatus, as taught by Matsumoto et al. in the method of Nagai because such a modification is capable of improving the overlay accuracy of device area at the mix-and-match exposure process thereby to upgrade the yield and productivity of semi-conductor devices in the trends of higher integration and enhanced functioning of semiconductor devices (paragraph [0012 of Matsumoto et al.).

Regarding claims 8-10, Okita discloses wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains, wherein the plurality of data domains comprise two or more selected from: overlay, focus, critical dimension, any other dimension, and/or dose, wherein the matching indicator comprises a combination of contributory indicators determined from the first non-correctable component and second non-correctable component, the combination comprising a contributory indicator for each data domain (paragraph [0140]-[0141]).

Regarding claims 11 and 12, Nagai discloses comprising determining a matching indicator for different combinations of first lithographic apparatuses and second lithographic apparatuses from a plurality of lithographic apparatuses greater than two (paragraph [0036]).

Regarding claim 13, Okita discloses wherein the obtaining and determining a matching indicator are performed per layer to determine one or more layer-specific matching indicators (paragraph [0140]-[0141]).

Regarding claim 14, Okita discloses wherein the matching indicator comprises an across-stack yield indicator for all layers for different combinations of lithographic apparatuses (paragraph [0140]-[0141]).

Regarding claim 16, Nagai discloses wherein the first manufacturing device is operable at a deep ultraviolet (DUV) wavelength and the second manufacturing device is operable at an extreme ultraviolet (EUV) wavelength (paragraph [0036]).

Regarding claim 18, Okita discloses wherein the first measurement data and second measurement data each comprise data relating to a plurality of different data domains, such that the matching indicator characterizes a quality of processing with respect to each of the plurality of data domains (paragraph [0140]-[0141]).

Regarding claim 19, Nagai discloses wherein the first lithographic apparatus comprises a correction capability which is not comprised in the second lithographic apparatus, and the method comprises taking into account the possibility to perform a compensatory correction using the correction capability of the first lithographic apparatus when determining the matching indicator (paragraphs [0028]-[0031]).

Response to Arguments

Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882